Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority as 
a Continuation of 17/314854 filed on 05/07/2021 now US Patent No. 11,243,437
which is a Continuation of 16/786329 filed on 02/10/2020 now US Patent No. 11,029566
Acknowledgment is made of applicant’s claim benefit of 62/804,382 filed on 02/12/2019.
Claims 1-6, 13, 16 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp .
Claims 1-9 of this Copending Application 17/546253 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent No. 10,571,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinction of a negative dielectric liquid crystal is mere obvious modification an established within the art.
US Patent Application 17/579037 Double Patenting vs. US Patent No. 11,243,437

Claim Chart for US Patent Application 17/579037  – US Pat. 11,243,437 Robinson
Instant Application 17579037
US Pat. 11,243,437
Claim 1

1. A diffuser structure for arrangement on an output side of a linear polariser, 

the diffuser structure comprising first and second structured output layers, 

the second structured layer having an input side and an output side, 

the first structured output layer being on the output side of the second structured output layer, having an input side and an output side, and having an output surface on its output side, and 












the first and second structured output layers comprising first and second transparent materials that have an interface surface between first and second transparent materials on the input side of the first structured layer, 

at least one of the first and second transparent materials being a birefringent material having an optical axis, wherein: 


the output surface of the first structured output layer has a first surface relief profile; 

the interface surface has a second surface relief profile; 

the first surface relief profile and the second surface relief profile have the same, aligned shapes but with a relative scaling in amplitude along an axis normal to the plane of the diffuser structure so that the amplitude of the first surface relief profile is less than the amplitude of the second surface relief profile; and 

for light output from the linear polariser when the diffuser structure is arranged on the output side of the linear polariser with the optical axis of the birefringent material aligned parallel or orthogonal to the electric vector transmission direction of the linear polariser, 

the refractive index of the first transparent material is greater than the refractive index of the second transparent material, and 

said relative scaling and said refractive indices of the first and second transparent materials are selected so that the diffuser structure introduces no net angular deflection of light rays output by the linear polariser along an axis along a normal to the plane of the linear polariser.

2. The display device of claim 1, wherein 
wherein the at least one birefringent material is a cured liquid crystal material. 

3. (Currently amended) The diffuser structure according to claim 1, wherein the second structured output layer has an input surface on the input side that is planar. 
 
4. (Currently amended) A display device The diffuser structure according to claim 1 any one of the preceding claims, further comprising at least one polar diffusion control retarder,
wherein when the diffuser structure is arranged on the output side of the linear polariser, 

the at least one polar diffusion control retarder is capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light output by the linear polariser along an axis along a normal to the plane of the at least one polar diffusion control retarder and introducing a relative phase shift to orthogonal polarisation components of light output by the linear polariser along an axis inclined to a normal to the plane of the at least one polar diffusion control retarder.


5. (Currently amended) The diffuser structure according to claim 4, wherein 

the at least one polar diffusion control retarder comprises a switchable liquid crystal retarder comprising a layer of liquid crystal material, 

wherein the at least one polar diffusion control retarder is arranged, in a switchable state of the switchable liquid crystal retarder and when the diffuser structure is arranged on the output side of the linear polariser, simultaneously to introduce no net relative phase shift to orthogonal polarisation components of light passed output by the output linear polariser along an axis along a normal to the plane of the at least one polar diffusion control retarder and to introduce a net relative phase shift to orthogonal polarisation components of light passed output by the output linear polariser along an axis inclined to a normal to the plane of the at least one polar diffusion control retarder.  


6. (Currently amended) The diffuser structure according to claim 5, wherein the at least one polar diffusion control retarder further comprises at least one passive retarder arranged in series with the switchable liquid crystal retarder.











13. (Currently amended) The diffuser structure according to claim 1, wherein 

said relative scaling, said refractive indices of the first and second transparent materials, and thickness of the first structured output layer are selected so that, when the diffuser structure is arranged on the output side of the linear polariser, 



the diffuser structure further introduces a net angular deflection to light rays output by the linear polariser along an axis inclined to the normal to the plane of the linear polariser.  


16. (New) The diffuser structure according to claim 1 in combination with the linear polariser, the diffuser structure being arranged on an output side of the linear polariser.














1. A display device for use in ambient illumination, the display device comprising: 

a spatial light modulator arranged to output light, the spatial light modulator having an output side; 

an output polariser arranged on the output side of the spatial light modulator, the output polariser being a linear polariser having an electric vector transmission direction and an output side; and 

an output diffuser structure arranged on the output side of the output polariser, 

the output diffuser structure comprising 

first and second structured output layers arranged on the output side of the output polariser, the second structured layer having an input side and an output side, 

the first structured output layer being on the output side of the second structured output layer, having an input side and an output side, and having an output surface on its output side, and 

the first and second structured output layers comprising first and second transparent materials that have an interface surface between first and second transparent materials on the input side of the first structured layer, 


at least one of the first and second transparent materials being a birefringent material having an optical axis that is aligned parallel or orthogonal to the electric vector transmission direction of the output polariser, wherein: 

the output surface of the first structured output layer has a first surface relief profile; 

the interface surface has a second surface relief profile; 


the first surface relief profile and the second surface relief profile have the same, aligned shapes but with a relative scaling in amplitude along an axis normal to the plane of the output polariser so that the amplitude of the first surface relief profile is less than the amplitude of the second surface relief profile; 



for light output from the output polariser, 







the refractive index of the first transparent material is greater than the refractive index of the second transparent material, 

said relative scaling and said refractive indices of the first and second transparent materials are selected so that the output diffuser structure introduces no net angular deflection of light rays passed by the output polariser along an axis along a normal to the plane of the output polariser.

2. The display device according to claim 1, wherein the at least one birefringent material is a cured liquid crystal material.

3. The display device according to claim 1, wherein the second structured output layer has an input surface on the input side that is planar.


4. The display device according to claim 1, further comprising at least one polar diffusion control retarder arranged between the output polariser and the output diffuser structure, 



wherein the at least one polar diffusion control retarder is capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light passed by the output polariser along an axis along a normal to the plane of the at least one polar diffusion control retarder and introducing a relative phase shift to orthogonal polarisation components of light passed by the output polariser along an axis inclined to a normal to the plane of the at least one polar diffusion control retarder.

5. The display device according to claim 4, wherein 

the at least one polar diffusion control retarder comprises a switchable liquid crystal retarder comprising a layer of liquid crystal material, 

wherein the at least one polar diffusion control retarder is arranged, in a switchable state of the switchable liquid crystal retarder, simultaneously to introduce no net relative phase shift to orthogonal polarisation components of light passed by the output polariser along an axis along a normal to the plane of the at least one polar diffusion control retarder and to introduce a net relative phase shift to orthogonal polarisation components of light passed by the output polariser along an axis inclined to a normal to the plane of the at least one polar diffusion control retarder.





6. The display device according to claim 5, wherein the at least one polar diffusion control retarder further comprises at least one passive retarder arranged in series with the switchable liquid crystal retarder.

7. The display device according to claim 1, wherein: the spatial light modulator has a display polariser arranged on the output side thereof; the output polariser is an additional polariser arranged on the output side of the display polariser, the additional polariser being a linear polariser; and the display device further comprises plural retarders arranged between the additional polariser and the display polariser.

8. The display device according to claim 7, wherein 

the plural retarders comprise at least one polar phase control retarder arranged that is capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light passed by the display polariser along an axis along a normal to the plane of the at least one polar phase control retarder and 

introducing a relative phase shift to orthogonal polarisation components of light passed by the display polariser along an axis inclined to a normal to the plane of the at least one polar phase control retarder.





9. The display device according to claim 7, further comprising a reflective polariser arranged between the display polariser and the at least one polar phase control retarder, the reflective polariser being a linear polariser.

10. The display device according to claim 7, wherein the at least one polar phase control retarder comprises a switchable liquid crystal retarder comprising a layer of liquid crystal material, wherein the at least one polar phase control retarder is arranged, in a switchable state of the switchable liquid crystal retarder, simultaneously to introduce no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis along a normal to the plane of the at least one polar phase control retarder and to introduce a net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis inclined to a normal to the plane of the at least one polar phase control retarder.

11. The display device according to claim 10, wherein the at least one polar phase control retarder further comprises at least one passive retarder arranged in series with the switchable liquid crystal retarder.

12. The display device according to claim 1, wherein the output polariser is a display polariser of the spatial light modulator.

13. The display device according to claim 1, wherein said relative scaling, said refractive indices of the first and second transparent materials, and thickness of the first structured output layer are selected so that the output diffuser structure further introduces a net angular deflection to light rays passed by the output polariser along an axis inclined to the normal to the plane of the output polariser.

14. The display device according to claim 1, further comprising: a backlight arranged to output light, the spatial light modulator being a transmissive spatial light modulator arranged to receive output light from the backlight.

15. The display device according to claim 14, wherein the backlight provides a luminance at polar angles to the normal to the spatial light modulator greater than 45 degrees that is at most 30% of the luminance along the normal to the spatial light modulator, preferably at most 20% of the luminance along the normal to the spatial light modulator, and most preferably at most 10% of the luminance along the normal to the spatial light modulator.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-6, 13 are rejected under 35 U.S.C. 103 as being unpatentable being over Woodgate et al. US 2004/0240777 in view of Ihas et al. US 2020/0218101 (provisional applications US 62/789305 filed on 01/07/2019 and US 62/882022 filed on 08/02/2019).
Claim 1: Woodgate et al. disclose a diffuser structure for arrangement on an output side of a linear polarizer 64 (LCD input polariser): 
(Fig. 23) the diffuser structure 60 (an array of electronically adjustable pixels, i.e., spatial light modulator, SLM) [0020-0021] [0489] comprising first and second structured output layers (134/132, 66/67/80/138), 
the second structured layer (66/67/80/138) having an input side and an output side, 
(Fig. 23) the first structured output layer (134/132) being on the output side of the second structured output layer (66/67/80/138), having an input side and an output side, and having an output surface (132) on its output side, and 
(Fig. 23) the first and second structured output layers (134/132, 66/67/80/138) comprising first and second transparent materials (the first structured output layer 134/132 contains isotropic lens microstructure 134, i.e., first transparent material; and the second structured output layer 66/67/80/138 contains birefringent lenses 138, i.e., second transparent material) that have an interface surface between first and second transparent materials 134/138 on the input side of the first structured layer (134/132), 
(Fig. 23) at least one of the first and second transparent materials being a birefringent material having an optical axis (the second transparent material is a birefringent lens array which has an optical axis 254 which is at -45 degrees, which is parallel to that of the input polariser 64) [0489] [0492], wherein: 
the output surface of the first structured output layer (134/132) has a first surface relief profile (the first structured output layer has a surface where external light will be output from, forming an output surface, which has a shaped profile - a ‘first surface’ relief profile) [0489]; 
(Figs. 21, 23) the interface surface has a second surface relief profile (the interface surface between microstructure 134 and birefringent lens array 138 is shaped – a ‘second surface’ relief profile) [0489]; 
(Fig. 21) the first surface relief profile and the second surface relief profile have the same, aligned shapes but with a relative scaling in amplitude along an axis normal to the plane of the diffuser structure so that the amplitude of the first surface relief profile is less than the amplitude of the second surface relief profile (the shaped surfaces between microstructure 134 and birefringent lens array 138 have the same aligned shapes but are relatively scaled in amplitude along a normal axis to the plane of the output polarizer such that the size of the bumps (amplitude) of the shaped profile of the microstructure 134 is less than the size of the bumps of the shaped profile of the birefringent lens array 138) [0489]; and 
(Fig. 23) for light output from the linear polarizer 64 when the diffuser structure is arranged on the output side of the linear polariser 64 with the optical axis of the birefringent material aligned parallel or orthogonal to the electric vector transmission direction of the linear polarizer, the refractive index of the first transparent material (isotropic lens microstructure 134, a nonzero refractive index) is greater than the refractive index of the second transparent material (birefringent lenses 138 having zero refractive index) 
except 
said relative scaling and said refractive indices of the first and second transparent materials are selected so that the output diffuser structure introduces no net angular deflection of light rays passed by the output polariser along an axis along a normal to the plane of the output polarizer
However Ihas et al. teach
(Fig. 3A) the diffuser structure 360B/318B (view angle control element) is arranged on the output side of the linear polarizer 218 (retarder 300A arranged between the upper polariser 318A and the display polariser 218 of the spatial light modulator 48) [0144],
the diffuser structure introduces no net angular deflection of light rays passed by the output polariser along an axis along a normal to the plane of the output polarizer - Ihas et al. teach the plural retarders 300A, 300B are introducing no net relative phase shift to orthogonal polarisation components of light passed by the display polariser 218 along an axis along a normal to the plural retarders 300A, 300B [0144].
Regarding the limitation “said relative scaling, said refractive indices of the first and second transparent materials, and thickness of the first structured output layer are selected so that…”: this limitation is directed toward a desired result, not a structural limitation. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than a desired result. The sufficient structure to warrant the presence of the functional language “relative scaling, refractive indices of the first and second transparent materials, and thickness of the first structured output layer” are not explicitly recited; e.g., the features of applicant’s Fig. 4B [0158]. A claim containing a recitation with respect to a desired result or the manner in which a claimed apparatus is intended to perform, does not differentiate the claimed apparatus from a prior art apparatus.
It would have been obvious to one of ordinary skill in the art to modify Woodgate's invention with Ihas’s structures in order to provide increased luminance uniformity for a head-on user and increased visual security to an off-axis snooper, as taught by Ihas [Abstract]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 2, 3: Woodgate et al. disclose
Claim 2: (Fig. 23) the at least one birefringent material (138) is a cured liquid crystal material (the birefringent lenses 138 are made of a curable liquid crystal material) [0489] [0502]
Claim 3: (Fig. 23) the second structured output layer (66/67/80/138) has an input surface on the input side that is planar (the second structured layer has a surface 64 where light from backlight 60 is input to, the surface 64 being flat ‘planar’) [0489] 

Claim 4: 
Ihas et al. teach
(Fig. 3A) at least one polar diffusion control retarder 300A (retarder) when the diffuser structure 360B/318B (view angle control element) is arranged on the output side of the linear polarizer 218 (retarder 300A arranged between the upper polariser 318A and the display polariser 218 of the spatial light modulator 48) [0144]
the at least one polar diffusion control retarder is capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light output by the linear polariser along an axis along a normal to the plane of the at least one polar diffusion control retarder and introducing a relative phase shift to orthogonal polarisation components of light output by the linear polariser along an axis inclined to a normal to the plane of the at least one polar diffusion control retarder – Ihas et al. teach the plural retarders 300A, 300B are capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light passed by the display polariser 218 along an axis along a normal to the plural retarders 300A, 300B and introducing a relative phase shift to orthogonal polarisation components of light passed by the display polariser along an axis inclined to a normal to the plural retarders 300A, 300B [0144]. 
It would have been obvious to one of ordinary skill in the art to modify Woodgate's invention with Ihas’s structures in order to provide increased luminance uniformity for a head-on user and increased visual security to an off-axis snooper, as taught by Ihas [Abstract].

Claim 5: 
Ihas et al. teach
(Fig. 3B) the at least one polar diffusion control retarder 300A comprises a switchable liquid crystal retarder 301A [0157] comprising a layer of liquid crystal material 414 [0158], wherein the at least one polar diffusion control retarder 300A is arranged, in a switchable state of the switchable liquid crystal retarder 301A and 
when the diffuser structure is arranged on the output side of the linear polariser, simultaneously to introduce no net relative phase shift to orthogonal polarisation components of light passed output by the output linear polariser along an axis along a normal to the plane of the at least one polar diffusion control retarder and to introduce a net relative phase shift to orthogonal polarisation components of light passed output by the output linear polariser along an axis inclined to a normal to the plane of the at least one polar diffusion control retarder (In combination the plural retarders 326A, 328A, 300A are capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light passed by the display polariser 218 along an axis along a normal to the plane of the plural retarders 326, 328, 300 and introducing a net relative phase shift to orthogonal polarisation components of light passed by the display polariser along an axis inclined to a normal to the plane of the plural retarders 326A, 328A, 300A) [0162].  
It would have been obvious to one of ordinary skill in the art to modify Woodgate's invention with Robinson’s structures in order to provide improved display uniformity to a display device, as taught by Robinson [0012].

Claim 6: 
Ihas et al. teach
(Fig. 3A) wherein the at least one polar diffusion control retarder 300A further comprises at least one passive retarder 330A arranged in series with the switchable liquid crystal retarder 310A [0157].
It would have been obvious to one of ordinary skill in the art to modify Woodgate's invention with Ihas’s structures in order to provide increased luminance uniformity for a head-on user and increased visual security to an off-axis snooper, as taught by Ihas [Abstract].

Claim 13: 
Ihas et al. teach
(Fig. 3A) the diffuser structure 360B/318B (view angle control element) is arranged on the output side of the linear polarizer 218 (retarder 300A arranged between the upper polariser 318A and the display polariser 218 of the spatial light modulator 48) [0144], 
the diffuser structure further introduces a net angular deflection to light rays output by the linear polariser along an axis inclined to the normal to the plane of the linear polarizer - Ihas et al. teach the plural retarders 300A, 300B are capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light passed by the display polariser 218 along an axis along a normal to the plural retarders 300A, 300B and introducing a relative phase shift to orthogonal polarisation components of light passed by the display polariser along an axis inclined to a normal to the plural retarders 300A, 300B [0144]. 
Regarding the limitation “said relative scaling, said refractive indices of the first and second transparent materials, and thickness of the first structured output layer are selected so that…”: this limitation is directed toward a desired result, not a structural limitation. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than a desired result. The sufficient structure to warrant the presence of the functional language “relative scaling, refractive indices of the first and second transparent materials, and thickness of the first structured output layer” are not explicitly recited; e.g., the features of applicant’s Fig. 4B [0158]. A claim containing a recitation with respect to a desired result or the manner in which a claimed apparatus is intended to perform, does not differentiate the claimed apparatus from a prior art apparatus.
It would have been obvious to one of ordinary skill in the art to modify Woodgate's invention with Ihas’s structures in order to provide increased luminance uniformity for a head-on user and increased visual security to an off-axis snooper, as taught by Ihas [Abstract].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable being over Woodgate et al. US 2004/0240777, Ihas et al. US 2020/0218101 (provisional applications US 62/789305 filed on 01/07/2019 and US 62/882022 filed on 08/02/2019) as applied to claim 1 above, and further in view of Robinson et al. US 2018/0321553 (published on 11/08/ 2018)
Claim 16:
Robinson et al. teach
(Fig. 1A) in combination with the linear polariser, the diffuser structure being arranged on an output side of the linear polarizer – Robinson et al. teach a display polariser 618 [0116] arranged on the output side thereof; the output polariser is an additional polariser 218 (linear polarizer) [0285] arranged on the output side of the display polarizer 618, the additional polariser 218 being a linear polarizer [0155];
It would have been obvious to one of ordinary skill in the art to modify Woodgate's invention with Robinson’s structures in order to provide improved display uniformity to a display device, as taught by Robinson [0012].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871